Citation Nr: 0817440	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lung cancer, including 
as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.

In April 2008, the veteran was afforded a video-conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the April 2008 hearing, the veteran asserted that he 
was exposed to contaminants, such as asbestos and radiation, 
during his inservice training and that exposure caused his 
post-service lung cancer.  The veteran's representative 
referred to a GAO report dated June 2002 during the hearing 
that stated that there were contaminants in the barracks.  
The representative contended that these were the same 
barracks the veteran lodged in during training.  See April 
2008 Transcript, p. 5.  The representative stated that the 
report would be submitted as evidence; however, there is no 
such report in the record.  The RO should request the report 
on remand.  

On a May 2003 form, stamped with the name of Ray Harron, 
M.D., an x-ray was interpreted as being consistent with 
asbestosis.  There are no associated records from Dr. Harron 
in the claims folder.  Those records should be obtained on 
remand. 

In addition, the veteran's private physician stated in a 
letter dated March 2005 that he treated the veteran for 
several years and that the veteran's exposure to asbestos 
during service could have contributed to his development of 
lung cancer.  Based on this opinion, the Board finds the 
veteran should be afforded a VA examination to obtain a 
medical opinion as to whether his lung cancer is related to 
his service.  Such an opinion is necessary for a 
determination on the merits of the claims.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the GAO 
report referred to by the veteran's 
representative during the April 2008 
hearing.

2.  Contact the veteran in order to 
obtain the names and addresses of all 
medical care providers, including Dr. 
Harron, who have treated him for lung 
cancer since service.  After securing any 
necessary release, take appropriate 
action to obtain all records from the 
identified treatment sources.  

3.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of the veteran's lung cancer.  
The claims file must be made available to the 
examiner for review prior to the examination.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current lung cancer had its onset during 
active service or is related to any in-
service disease or injury, including exposure 
to asbestos or radiation.

A detailed rationale for any opinion 
expressed should be provided.

4.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


